IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                Docket Nos. 41905/41906/41907

STATE OF IDAHO,                                  )     2014 Unpublished Opinion No. 840
                                                 )
       Plaintiff-Respondent,                     )     Filed: December 3, 2014
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
JOSHUA WILLIAM DEAN,                             )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. John T. Mitchell, District Judge.

       Order relinquishing jurisdiction, affirmed; judgment of conviction and
       consecutive unified sentence of ten years, with a minimum period of confinement
       of three years, for felony driving under the influence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Kimberly E. Smith, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                        Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                    and GRATTON, Judge

PER CURIAM
       These cases have been consolidated for purposes of appeal. In Docket No. 41905, Joshua
William Dean pled guilty to felony driving under the influence. Idaho Code § 18-8004, 18-8005.
The district court imposed a unified six-year sentence with a three-year determinate term, but
after a period of retained jurisdiction, suspended the sentence and placed Dean on probation for a
period of four years.
       Subsequently, Dean admitted to felony driving under the influence (Docket No. 41906),
thereby violating his probation in Docket No. 41905.         The district court revoked Dean’s
probation and executed the original sentence. The district court also imposed a consecutive

                                                1
unified sentence of ten years with one year determinate for the new charge and the court retained
jurisdiction in both cases. Following the period of retained jurisdiction, the district court placed
Dean on probation for four years.
       Several months later, Dean again pled guilty to felony driving under the influence and
admitted to violating his probation (Docket No. 41907). The district court revoked his probation,
executed the underlying sentences, and again retained jurisdiction in Docket Nos. 41905 and
41906. The district court also imposed a consecutive unified sentence of ten years with three
years determinate and retained jurisdiction in Docket No. 41907. Following the period of
retained jurisdiction, the district court relinquished jurisdiction and executed Dean’s sentences in
all three cases.    Dean appeals asserting that the district court abused its discretion by
relinquishing jurisdiction and by imposing an excessive sentence in Docket No. 41907.
       We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate. We hold that Dean has
failed to show that the district court abused its discretion in relinquishing jurisdiction.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore,    the    district   court   order   relinquishing    jurisdiction   (Docket   Nos.
41905/41906/41907) and Dean’s judgment of conviction and sentence (Docket No. 41907) are
affirmed.




                                                   2